SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14(a)(12) Inuvo, Inc. (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF 2 TO BE HELD ON June, 13, 2011 We will hold the 2011 Annual Meeting of stockholders of Inuvo, Inc. at the Company’s offices located at 15550 Lightwave Drive, Suite 300, Clearwater, Florida33760 on June, 13, 2011 at 4:00 p.m. local time.At the annual meeting you will be asked to vote on the following matters: • the election of two Class III directors, • the ratification of the appointment of Mayer Hoffman McCann P.C. as our independent registered public accounting firm, • a non-binding advisory vote on the frequency of an advisory vote on executive compensation, • a non-binding advisory vote on executive compensation, and • any other business as my properly come before the meeting. The Board of Directors has fixed the close of business on April 22, 2011 as the Record Date for determining the stockholders that are entitled to notice of and to vote at the 2011 Annual Meeting and any adjournments thereof. All stockholders are invited to attend the annual meeting in person.Your vote is important regardless of the number of shares you own.Please vote your shares by proxy over the Internet by following the instructions provided in the Notice of Internet Availability of Proxy Materials, or, if you request printed copies of the proxy materials by mail, you can also vote by mail, by telephone or by facsimile. By Order of the Board of Directors April 29, 2011 By: /s/Richard K. Howe Clearwater, Florida Richard K. Howe, President and Chief Executive Officer Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting to be Held on June 13, 2011:This proxy statement, along with our Annual Report on Form 10-K for the year ended December 31, 2010, are available free of charge on our website www.inuvo.com. INUVO, INC. PROXY STATEMENT 2 TABLE OF CONTENTS Page No. General Information 1 Proposal 1 - Election of Class III Directors 2 Proposal 2 - Ratification of appointment of Mayer Hoffman McCann P.C. 4 Proposal 3 – Advisory vote on the frequency of an advisory vote on executive compensation 5 Proposal 4 - Advisory vote on executive compensation 6 Other Matters 6 Dissenter’s Rights 7 Corporate Governance 7 Executive Compensation 13 Principal Stockholders 23 Certain Relationships and Related Transactions 25 Stockholder Proposals to be Presented at the Next Annual Meeting 25 Availability of Annual Report on Form 10-K 25 Stockholders Sharing the Same Last Name and Address 26 Where You Can Find More Information 26 FORWARD-LOOKING STATEMENTS This proxy statement contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements are based on our current expectations and involve risks and uncertainties which may cause results to differ materially from those set forth in the statements. The forward-looking statements may include statements regarding actions to be taken in the future. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. Forward-looking statements should be evaluated together with the many uncertainties that affect our business, particularly those set forth in the section on forward-looking statements and in the risk factors in Item 1A of our Annual Report on Form 10-K for the fiscal year ended December 31, 2010 as filed with the Securities and Exchange Commission on March 30, 2011 (the “2010 10-K”). Stockholders Should Read the Entire Proxy Statement Carefully Prior to Returning Their Proxies PROXY STATEMENT FOR 2 GENERAL INFORMATION The accompanying proxy is solicited by the Board of Directors of Inuvo, Inc. for use at our 2011 Annual Meeting of stockholders to be held on June 13, 2011, or any adjournment or postponement thereof, for the purposes set forth in the accompanying Notice of 2011 Annual Meeting of Stockholders.The date of this proxy statement is April 29, 2011, the approximate date on which this proxy statement and the enclosed proxy were first sent or made available to our stockholders. This proxy statement and the accompanying proxy card are being mailed to owners of our common shares in connection with the solicitation of proxies by the Board of Directors for the 2011 Annual Meeting of Stockholders. This proxy procedure is necessary to permit all common stockholders, many of whom live throughout the United States and are unable to attend the 2011 Annual Meeting in person, to vote. We will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials and soliciting votes. Electronic Access.To access our proxy statement and annual report electronically, please visit our corporate website at www.inuvo.com.The information which appears on our website is not part of this proxy statement. Voting Securities.Only our stockholders of record as of the close of business on April 22, 2011, the Record Date for the 2011 Annual Meeting, will be entitled to vote at the meeting and any adjournment thereof. As of that date, there were8,688,790 shares of our common stock issued and outstanding, all of which are entitled to vote with respect to all matters to be acted upon at the 2011 Annual Meeting. Each holder of record as of that date is entitled to one vote for each share held. In accordance with our by-laws, the presence of at least 33 1/3% of the voting power, regardless of whether the proxy has authority to vote on all matters, constitutes a quorum which is required in order to hold 2011 Annual Meeting and conduct business.Presence may be in person or by proxy.You will be considered part of the quorum if you voted on the Internet, by telephone, by facsimile or by properly submitting a proxy card or voting instruction form by mail, or if you are present and vote at the 2011 Annual Meeting. Votes for and against, abstentions and “broker non-votes” will each be counted as present for purposes of determining the presence of a quorum. Broker Non-Votes.A broker non-vote occurs when a broker submits a proxy card with respect to shares held in a fiduciary capacity (typically referred to as being held in “street name”) but declines to vote on a particular matter because the broker has not received voting instructions from the beneficial owner. Under the rules that govern brokers who are voting with respect to shares held in street name, brokers have the discretion to vote such shares on routine matters, but not on non-routine matters. Routine matters to be voted upon at our 2011 Annual Meeting include the ratification of the appointment of our independent registered public accounting firm.The remaining proposals which will be voted on at our 2011 Annual Meeting are not considered routine matters. Voting of Proxies.All valid proxies received prior to the meeting will be exercised.All shares represented by a proxy will be voted, and where a proxy specifies a stockholder’s choice with respect to any matter to be acted upon, the shares will be voted in accordance with that specification. If no choice is indicated on the proxy, the shares will be voted by the individuals named on the proxy card as recommended by the Board of Directors.A stockholder giving a proxy has the power to revoke his or her proxy, at any time prior to the time it is exercised, by delivering to our Corporate Secretary a written instrument revoking the proxy or a duly executed proxy with a later date, or by attending the meeting and voting in person. A stockholder wanting to vote in person at the 2011 Annual Meeting and holding shares of our common stock in street name must obtain a proxy card from his or her broker and bring that proxy card to the 2011 Annual Meeting, together with a copy of a brokerage statement reflecting such share ownership as of the Record Date. 1 Board of Directors Recommendations.The Board of Directors recommends a vote FORProposals 1, 2, 3 and 4. Attendance at the Meeting.You are invited to attend the annual meeting only if you were an Inuvo stockholder or joint holder as of the close of business on April 22, 2011, the Record Date, or if you hold a valid proxy for the 2011 Annual Meeting. In addition, if you are a stockholder of record (owning shares in your own name), your name will be verified against the list of registered stockholders on the Record Date prior to your being admitted to the annual meeting.If you are not a stockholder of record but hold shares through a broker or nominee (in street name), you should provide proof of beneficial ownership on the Record Date, such as a recent account statement or a copy of the voting instruction card provided by your broker or nominee. The meeting will begin at 4:00 p.m. local time. Check-in will begin at 3:30 p.m. local time. Communication with our Board of Directors.You may contact any of our directors by writing to them c/o Inuvo, Inc., 15550 Lightwave Drive, Suite 300, Clearwater, Florida33760. Each communication should specify the applicable director or directors to be contacted as well as the general topic of the communication. We may initially receive and process communications before forwarding them to the applicable director.We generally will not forward to the directors a stockholder communication that is determined to be primarily commercial in nature, that relates to an improper or irrelevant topic, or that requests general information about Inuvo.Concerns about accounting or auditing matters or communications intended for non-management directors should be sent to the attention of the Chairman of the Audit Committee at the address above. Our directors may at any time review a log of all correspondence received by Inuvo that is addressed to the independent members of the Board and request copies of any such correspondence. Who can help answer your questions?If you have additional questions after reading this proxy statement, you may seek answers to your questions by writing, calling or emailing: Mr. Wallace D. Ruiz Chief Financial Officer Inuvo, Inc. 15550 Lightwave Drive, Suite 300 Clearwater, Florida33760 Telephone: (727) 324-0046 Telecopier: (727) 683-9647 wallace.ruiz@inuvo.com PROPOSAL 1 ELECTION OF CLASS III DIRECTORS Our Board of Directors currently consists of five individuals.Pursuant to our by-laws, beginning at our 2008 annual meeting our Board was divided into three classes and six members of our Board of Directors were elected at the 2008 annual meeting.As the 2008 annual meeting was the first election of classified directors, the terms of the Class I and Class II directors were shortened to the 2009 and 2010 annual meetings, respectively. The terms of the Class III directors elected at the 2008 annual meeting were three years, expiring at the 2011 Annual Meeting. The Board, upon recommendation by the Nominating and Corporate Governance Committee, has nominated Messrs. Mitch Tuchman and John (Jack) Balousek for re-election as Class III directors, each to hold office until the 2014 annual meeting of stockholders or until his successor has been duly elected and qualified. The following is biographical information on the current members of our Board of Directors: Directors Standing for Election as Class III Directors Name Age Positions Director Since Mitch Tuchman 54 Chairman of the Board John (Jack) Balousek 66 Director 2 Mitch Tuchman. Mr. Tuchman, who has been a member of our Board of Directors since April 2008, also serves as Chairman of the Board of Directors.Mr. Tuchman is the CEO of MarketRiders, Inc., a registered investment adviser, and brings more than 27 years experience in venture capital, public finance and technology. From 2006 until 2007, Mr. Tuchman served as a consultant to Crestview Capital, a micro-cap hedge fund.From 2001 until 2005, Mr. Tuchman served as a sub-advisor to Apex Capital, LLC, a hedge fund. He continues to co-manage, with Apex, Net Market Partners, LP, a venture capital fund.Prior to 2001, Mr. Tuchman served as an investor and advisor for venture funds focusing primarily on Internet and technology related ventures. In 1999, he co-founded TestMart, a marketer of government IT services and products over the Internet. A Silicon Valley veteran, Mr. Tuchman began his career at Atari, Inc. and led, as an operating executive, several Silicon Valley companies through strategic transformations for eventual sale. He currently serves on the Board of Directors of Kintera, Inc., Phoenix Technologies Ltd., where he also serves a Chairman of the Compensation Committee and Workstream, Inc. where he also serves as a member of the Compensation Committee.Mr. Tuchman received his MBA from Harvard Business School and his B.S.B.A. from Boston University. John (Jack) Balousek.Mr. Balousek has been a member of our Board of Directors since September 2008.He served from 1991 to 1996 as President and Chief Operating Officer of Foote, Cone & Belding Communications, at the time one of the largest global advertising and communications networks; as Chairman and CEO of True North Technologies, a digital and interactive services firm affiliated with True North Communications; and as a Director at FCB Communications and True North Communications from 1989 until 1997.Prior to 1991, he held various senior executive management positions with FCB and Brand Management positions with the Procter & Gamble Co.Mr. Balousek is a member of the Board of Central Garden & Pet Co. where he also serves as the Chairman of the Compensation Committee and a member of the Audit Committee.He has previously served as a member of the Boards of Directors of Web.com, Inc. and Aptimus, Inc.He received his undergraduate degree from Creighton University and his Masters degree from Northwestern University. Required Vote Because only the terms of two directors are expiring at the 2011 Annual Meeting, proxies cannot be voted for more than two director nominees.The two candidates receiving the highest number of affirmative votes at the 2011 Annual Meeting will be elected Class III directors.Abstentions, broker non-votes and withheld votes will have no effect on the outcome of the vote. In the event either Mr. Tuchman or Mr. Balousek is unable or unwilling to serve as a director, the individual named as proxy on the proxy card will vote the shares that he represents for election of such other person as the Board of Directors may recommend.The Board has no reason to believe that either Mr. Tuchman or Mr. Balousek will be unable or unwilling to serve. THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" ELECTION OF THE CLASS III DIRECTOR NOMINEES. Directors Not Standing For Election Name Age Positions Director Since Richard K. Howe 48 Chief Executive Officer, Director Charles Morgan 68 Director Charles Pope 59 Director Continuing Class I Directors Terms Expire at the 2012 Annual Meeting Richard K. Howe.Mr. Howe has been a member of our Board of Directors and has served as our President and Chief Executive Officer since November 2008. Previously Mr. Howe served as Chief Marketing/Business Strategy and M&A Officer at Axciom Corporation (NasdaqGS: ACXM), a provider of management information solutions, which he joined in 2004. From 2001 to 2004, he was with Fair Isaac & Company, where he most recently served as general manager of that company’s Global Marketing Services (GMS) unit. Mr. Howe earned a bachelor’s degree with distinction in structural engineering from Concordia University, Canada, and he earned his master’s degree in engineering from McGill University, Canada. 3 Charles Morgan.Mr. Morgan has been a member of our Board of Directors since June 2009.He is an investor in Bridgehampton Arbitrage LLC and an equity owner of Bridgehampton Capital Management LLC.Currently, he is an acting partner ofBridgehampton Capital Management LLC.Mr. Morgan has extensive experience managing and investing in both private and public companies including Acxiom Corporation (NasdaqGS: ACXM), an information services company he helped grow from an early stage company to $1.4 billion in revenues during his tenure as Chief Executive Officer from 1975 to 2008.Mr. Morgan was employed by IBM as a systems engineer for six years prior to joining Acxiom, and he holds a mechanical engineering degree from the University of Arkansas.In addition, Mr. Morgan has served on the board and in various leadership roles with the Direct Marketing Association (DMA) throughout his career, serving in 2001 as chairman of the DMA board.Mr. Morgan also serves as a member and is the past chairman of the board of trustees of Hendrix College.Mr. Morgan received a B.A. in Mechanical Engineering from the University of Arkansas. Class II Directors Term Expires at the 2010 Annual Meeting Charles Pope.Mr. Pope has been a member of our Board of Directors since September 2008.He has served as Chief Operating Officer and Chief Financial Officer of The Palm Bank, a community bank in Tampa, Florida, since June 2009.From 2007 through 2009, Mr. Pope served as Chief Financial Officer of and a consultant to Aerosonic Corporation, a manufacturer of aircraft instruments and displays.From February 2005 through April 2007, Mr. Pope served as Chief Financial Officer for Reptron Manufacturing, a manufacturer of electronic services and engineering services.From April 2002 until February 2005, Mr. Pope served as Chief Financial Officer for SRI/Surgical, a provider to hospitals of reusable and disposable products used in surgical procedures.Previously, Mr. Pope served as Chief Financial Officer for UTEK Corporation, a business development company that acquires and funds the development of new university technologies.Since February 2010, Mr. Pope has been a member of the Board of Directors of UTEK Corporation and is Chairman of its Audit Committee.Mr. Pope was with PricewaterhouseCoopers LLP and left as a partner. Mr. Pope holds a B.S. in economics and accounting from Auburn University, and he is a Certified Public Accountant in Florida. There are no family relationships between any of the directors. PROPOSAL 2 RATIFICATION OF THE APPOINTMENT OF MAYER HOFFMAN MCCANN P.C. The Audit Committee has appointed Mayer Hoffman McCann P.C. as our independent registered public accounting firm to audit our consolidated financial statements for the fiscal year ending December 31, 2011.Representatives of Mayer Hoffman McCann P.C. will be present at the annual meeting and will have an opportunity to make a statement or to respond to appropriate questions from stockholders.Although stockholder ratification of the appointment of our independent auditor is not required by our by-laws or otherwise, we are submitting the selection of Mayer Hoffman McCann P.C. to our stockholders for ratification to permit stockholders to participate in this important corporate decision.If not ratified, the Audit Committee will reconsider the selection, although the Audit Committee will not be required to select a different independent auditor for our company.Even if the appointment is ratified, the Audit Committee, in its discretion, may direct the appointment of a different independent registered public accounting firm at any time during the year if the Audit Committee determines that such a change would be in our best interests. Fees and Services Kirkland, Russ, Murphy & Tapp, P.A. served as our independent registered public accounting firm in 2009.On November 1, 2010, we were notified that the shareholders of Kirkland, Russ, Murphy & Tapp, P.A. had become shareholders of Mayer Hoffman McCann P.C. pursuant to an asset purchase agreement.The following table shows the fees that were billed for the audit and other services provided for the years indicated. Audit fees $ $ Audit-related fees - Tax fees - All other fees Total $ $ 4 Audit Fees — This category includes the audit of our annual financial statements, review of financial statements included in our quarterly reports and services that are normally provided by the independent registered public accounting firm in connection with engagements for those years.This category also includes advice on audit and accounting matters that arose during, or as a result of, the audit or the review of interim financial statements. Audit-Related Fees — This category consists of assurance and related services by the independent registered public accounting firm that are reasonably related to the performance of the audit or review of our financial statements and are not reported above under “Audit Fees.”The services for the fees disclosed under this category include consultation regarding our correspondence with the SEC and other accounting consulting. Tax Fees — This category consists of professional services rendered by our independent registered public accounting firm for tax compliance and tax advice.The services for the fees disclosed under this category include tax return preparation and technical tax advice. All Other Fees — This category consists of fees for other miscellaneous items. Policy on Pre-Approval of Fees The Audit Committee charter includes the procedures for pre-approval of all fees charged by our independent registered public accounting firm.Under the procedure, the Audit Committee of the Board of Directors approves the engagement letter with respect to audit, tax and review services. Other fees are subject to pre-approval by the Audit Committee. The audit and tax fees paid to the auditors with respect to 2010 were pre-approved by the Audit Committee of the Board of Directors. Required Vote The ratification of the appointment of Mayer Hoffman McCann P.A. requires the affirmative vote of a majority of our common shares that are present in person or by proxy and entitled to vote on the proposal at the 2011 Annual Meeting. THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" THE RATIFICATION OF THE APPOINTMENT OF MAYER HOFFMAN MCCANN P.C. PROPOSAL 3 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION We are seeking the input of our stockholders on the frequency with which we will hold a non-binding advisory vote on the compensation of our named executive officers.In voting on this Proposal 3, stockholders may indicate their preference as to whether the advisory vote on the compensation of our named executive officers should occur: • once every three years, • once every two years, or • once every year. It is the opinion of the Board of Directors that the frequency of the stockholder vote on the compensation of our named executive officers should be once every three years.The Board views the way it compensates our named executive officers as an essential part of our strategy to maximize our performance. The Board believes that a vote every three years will permit us to focus on developing compensation practices that are in the best long-term interests of our company and our stockholders. The Board believes that a more frequent advisory vote may cause us to focus on the short-term impact of our compensation practices to the possible detriment of our long-term performance. You may cast your vote on your preferred voting frequency by choosing the option of one year, two years, three years or abstain from voting when you vote in response to the resolution set forth below. 5 “RESOLVED, that the option of once every one year, two years, or three years that receives the highest number of votes cast for this resolution will be determined to be the preferred frequency with which Inuvo, Inc. is to hold a stockholder vote to approve the compensation of the named executive officers, as disclosed pursuant to the Securities and Exchange Commission’s compensation disclosure rules.” The option of one year, two years or three years that receives the highest number of votes cast by our stockholders will be the frequency for the advisory vote on executive compensation that has been approved by stockholders.Although the results of this vote may impact how frequently we hold an advisory vote on executive compensation, this vote is not binding on us.The Board of Directors may decide, after considering the results of this vote, that it is in the best interests of our stockholders to hold the advisory vote on executive compensation on a different schedule than the option approved by our stockholders THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” A FREQUENCY OF THREE YEARS. PROPOSAL 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION We are providing our stockholders with the opportunity to cast an advisory vote on the compensation of our named executive officers, as disclosed in the Executive Compensation section beginning on page 13 of this proxy statement. Our goals for our executive compensation program are to: • attract, motivate and retain outstanding individual named executive officers; • reward named executive officers for attaining desired levels of revenue, earnings before income taxes, depreciation and amortization, or EBITDA, and bank covenants; and • align the financial interests of each named executive officer with the interests of our stockholders to encourage each named executive officer to contribute to our long-term performance and success. Our Board believes that our executive compensation program achieves these goals. For a more detailed description of our financial results for 2010, please see Part II, Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our 2010 Form 10-K. We are asking our stockholders to indicate their support for our named executive officer compensation as described in this proxy statement. This proposal, commonly known as a “say-on-pay” proposal, gives our stockholders the opportunity to express their views on our named executive officers’ compensation. This vote is not intended to address any specific item of compensation, but rather the overall compensation of our named executive officers and the philosophy, policies and practices described in this proxy statement. Accordingly, we will ask our stockholders to vote “FOR” the following resolution at the 2011 Annual Meeting: “RESOLVED, that the Inuvo, Inc. stockholders approve, on an advisory basis, the compensation of the named executive officers, as disclosed in the company’s proxy statement for the 2011 Annual Meeting of Stockholders pursuant to the compensation disclosure rules of the Securities and Exchange Commission, including the Summary Compensation Table and the other related tables and disclosure.” As an advisory vote, this proposal is not binding upon us. However, to the extent that a significant percentage of votes are cast against the compensation of our named executive officers, the Board of Directors will determine whether any actions are necessary to address the concerns reflected in such votes. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE NON-BINDING RESOLUTION APPROVING EXECUTIVE COMPENSATION. OTHER MATTERS As of the date hereof, there are no other matters that we intend to present, or have reason to believe others will present, at the annual meeting.If, however, other matters properly come before the 2011 Annual Meeting, the accompanying proxy authorizes the person named as proxy or his substitute to vote on such matters as he determines appropriate. 6 DISSENTER'S RIGHTS Under Nevada law there are no dissenter's rights available to our stockholders in connection with any matter submitted to a vote of our stockholders at the 2011 Annual Meeting. CORPORATE GOVERNANCE Summary of Corporate Governance Framework We are committed to maintaining the highest standards of honest and ethical conduct in running our business efficiently, serving our stockholders interests and maintaining our integrity in the marketplace. To further this commitment, we have adopted our Code of Conduct and Business Code of Ethics, which applies to all our directors, officers and employees.To assist in its governance, our Board has formed three standing committees composed entirely of independent directors: Audit, Compensation and Nominating and Corporate Governance. A discussion of each committee’s function is set forth below.Additionally, we have adopted and published to all employees our Whistleblower Notice establishing procedures by which any employee may bring to the attention of our Audit Committee any disclosure regarding accounting, internal control or other auditing issues affecting our company or any improper activities of any officer or employee. Disclosure may be made anonymously. Our by-Laws, the charters of each Board committee, the independent status of a majority of our Board of Directors, our Code of Conduct and Business Code of Ethics, our Whistleblower Notice and our independent Chairman of the Board provide the framework for our corporate governance. Copies of our by-Laws, charters, Code of Conduct and Business Code of Ethics and Whistleblower Notice may be found on our website at www.inuvo.com. Copies of these materials also are available without charge upon written request to our Corporate Secretary. Board of Directors The Board of Directors oversees our business affairs and monitors the performance of management.In accordance with our corporate governance principles, the Board of Directors does not involve itself in day-to-day operations.The directors keep themselves informed through discussions with the Chief Executive Officer and our Chief Financial Officer and by reading the reports and other materials that we send them and by participating in Board of Directors and committee meetings.Commencing with our 2008 annual meeting our directors were divided into three classes, as equal in number as may be possible, and designated Class I, Class II and Class III.Directors may be assigned to each class in accordance with a resolution or resolutions adopted by the Board of Directors.Directors are elected for a full term of three years.Our directors hold office until their successors have been elected and duly qualified unless the director resigns or by reason of death or other cause is unable to serve in the capacity of director. If any director resigns, dies or is otherwise unable to serve out his or her term, or if the Board increases the number of directors, the Board may fill any vacancy by a vote of a majority of the directors then in office, although less than a quorum exists. A director elected to fill a vacancy shall serve for the unexpired term of his or her predecessor. Vacancies occurring by reason of the removal of directors without cause may only be filled by vote of the stockholders. Board Leadership Structure and Board’s Role in Risk Oversight Our Board of Directors has determined that the separation of the offices of Chairman of the Board and Chief Executive Officer enhances Board independence and oversight and facilitates the communication between senior management and the full Board of Directors regarding risk oversight, which the Board believes strengthens its risk oversight activities.Moreover, the separation of the Chairman of the Board and Chief Executive Officer will allow the Chief Executive Officer to better focus on his responsibilities of running the company, enhancing stockholder value and expanding and strengthening our business while allowing the Chairman of the Board to lead the Board in its fundamental role of providing advice to and independent oversight of management.Consistent with this determination, Mr. Mitch Tuchman serves as Chairman of the Board of Directors.Mr. Tuchman is independent under the NYSE Amex Company Guide. 7 Risk is inherent with every business, and how well a business manages risk can ultimately determine its success.We face a number of risks, including credit risk, interest rate risk, liquidity risk, operational risk, strategic risk and reputation risk.Management is responsible for the day-to-day management of the risks we face, while the Board, as a whole and through its committees, has responsibility for the oversight of risk management.In its risk oversight role, the Board of Directors has the responsibility to satisfy itself that the risk management processes designed and implemented by management are adequate and functioning as designed.To do this, the Chairman of the Audit Committee and other members of our Board of Directors meet regularly with management to discuss strategy and risks we face.Our Chief Financial Officer attends many of the Board meetings and is available to address any questions or concerns raised by the Board on risk management and any other matters.The Chairman of the Board and independent members of the Board work together to provide strong, independent oversight of our management and affairs through its standing committees and, when necessary, special meetings of independent directors. Director Independence The Board of Directors has determined that a majority of our current directors have no relationship which, in the opinion of the Board of Directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director and is an “independent director” as defined in the NYSE Amex Company Guide. In determining the independence of our directors, the Board of Directors has adopted independence standards specified by applicable laws and regulations of the SEC and the listing standards of the NYSE Amex.In making the determination of the independence of our directors, the Board of Directors considered all known transactions in which Inuvo and any director had any interest, including any discussed under “Certain Relationships and Related Transactions” below. Our independent directors may meet at any time in their sole discretion without any other directors or representatives of management present. Mr. Mitch Tuchman, the independent Chairman of the Board of Directors, presides at these sessions. Each independent director has access to the members of our management team or other employees as well as full access to our books and records. We have no policy limiting, and exert no control over, meetings of our independent directors. Board of Directors Meetings and Attendance During 2010, the Board of Directors held 10 meetings.No director attended, either in person or via telephone, fewer than 75% of the aggregate of all meetings of the Board of Directors and committees, if any, on which each director served.The Board of Directors also approved certain actions by unanimous written consent. Annual Meeting Attendance Our common stock is listed on the NYSE Amex.Rules of the NYSE Amex require that we hold an annual meeting of stockholders.We do not have a policy requiring Board members to attend the annual meeting of stockholders.Two members of our Board of Directors attended our last annual meeting of stockholders. Communications with Directors Stockholders may communicate at any time with any of our directors, our independent directors as a group, or the entire Board by writing to them at Inuvo, Inc., Attention: Corporate Secretary, 15550 Lightwave Drive, Suite 300, Clearwater, Florida 33760 or by faxing a communication to (727) 324-0063. Our “whistleblower” policy prohibits us, or any of our employees, from retaliating or taking any adverse action against anyone for raising a concern or reporting a problem.Stockholders or employees preferring to raise their concerns in a confidential or anonymous manner may do so by directly contacting the chairperson of the Audit Committee as provided in our Whistleblower Notice.Stockholders and employees may also report ethical concerns or incidents, including concerns about accounting, internal controls or auditing matters. We encourage anyone with a concern to bring it to our Board’s attention as early as possible. 8 Insider Trading Policy In March 2007, our Board adopted our insider trading policy which applies to directors, officers and employees of and consultants to our company including our subsidiaries.Generally, these persons are prohibited from trading in our securities, directly or through family members or other persons or entities, if the person is aware of material nonpublic information relating to our company.Similarly, these persons are prohibited from trading in the securities of any other company if they are aware of material nonpublic information about that company which was obtained in the course of the person’s employment with our company, including our subsidiaries.These persons are also prohibited from passing on material nonpublic information to others or to recommend the purchase or sale of any securities when they are aware of material nonpublic information - a practice sometimes known as “tipping.”In an effort to help prevent inadvertent violation of federal securities laws and to avoid even the appearance of trading on the basis of material nonpublic information, all directors, executive officers subject to Section 16 of the Securities Exchange Act of 1934 and certain designated employees and consultants who have access to material nonpublic information are generally prohibited from trading in our securities during quarterly blackout periods which the meeting: o mark here for an address change o new address if applicable: important; please sign as your name or names appear on this proxy.when shares are held jointly, each holder should sign.when signing as executor, administrator, attorney, trustee or guardian, please give full tile as such.if signer is a corporation, pleas sign full corpoation name by duly audhotirze officer, giving full title as such.if signer is a partnerhisp, please sin in partnership name by authorized person. dated: , 2011 (print name of stockholder and/or joint tenant) (signature of stockholder) (second signature if held jointly) 3
